Carro, J.,
dissents in part in a memorandum as follows: While I agree that the record does not support an award of exemplary damages against defendant Pelzer, I do not concur that the compensatory award should be further reduced. The trial court has already exacted a stipulation from plaintiff reducing the three million dollar verdict to $1,750,000 and that appears to be an adequate and fair award. Moreover, I personally find the negligence of the hospital staff *499in toto to be so gross that I believe plaintiff erred in not seeking her punitive damages there. Be that as it may, in no way do I find it appropriate or necessary for us to further reduce the compensatory award beyond what has already been agreed to.